DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0411515) in view of Bhuwalka (US 2020/0066725).
Regarding claim 10, Kim discloses, in at least figures 1-3 and related text, an integrated circuit (IC) structure, comprising: 
a logic standard cell (R1, [28]) including an n-type active region (30 in middle area, [31], figures) and a p-type active region (30 in both edge areas, [31], figures) oriented lengthwise along a first direction (x direction, figures) and spaced from each other along a second direction (y direction, figures) substantially perpendicular to the first direction (x direction, figures), 

wherein the p-type active region (30 in both edge areas, [31], figures) includes a second plurality of vertically stacked channel layers (49, [33]) having a width W2 (W5, [33]) measured along the second direction (y direction, figures), the width W1 (W5, [33]) being greater than or equal to the width W2 (W5, [33]); and 
a metal gate structure (50, [32], [58]) oriented lengthwise along the second direction (y direction, figures).
Kim does not explicitly disclose the metal gate structure engages with the first plurality of vertically stacked channel layers to form a p-type device and with the second plurality of vertically stacked channel layers to form an n-type device.
Bhuwalka teaches, in at least figures 1-4 and related text, the device comprising the metal gate structure (GP/GN, [34]) engages with the first plurality of vertically stacked channel layers (CP, [25]) to form a p-type device (TP, [20]) and with the second plurality of vertically stacked channel layers (CN, [25]) to form an n-type device (TN, [20]), for the purpose of reducing parasitic capacitance and improving operating speed thereby improved electrical characteristics ([65]).
Kim and Bhuwalka are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Bhuwalka because they are from the same field of endeavor.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0411515) in view of Bhuwalka (US 2020/0066725), and further in view of Liaw (US 2021/0036144).
Regarding claim 11, Kim in view of Bhuwalka discloses the IC structure of claim 10 as described above.
Kim in view of Bhuwalka does not explicitly disclose a ratio of the width W1 to the width W2 is about 1.1 to about 2.
Liaw teaches, in at least figure 7A and related text, the device comprising a ratio of the width W1 to the width W2 (W2/W1, [29]) is about 1.1 to about 2 ([29]), for the purpose of providing longer channels to accommodate the higher operating voltage as compared to their counterparts ([13]).
Kim and Liaw are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Liaw because they are from the same field of endeavor.
.
Allowable Subject Matter
Claims 1-9 are allowed because the prior art of record, US 2021/0098473, neither anticipates nor render obvious the limitations of the base claims 10 that recite “each of the first p-type active region, the first n-type active region, the second n-type active region, and the second p-type active region extends along the first direction across a boundary of the memory cell” in combination with other elements of the base claims 10.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 12 that recite “a boundary between the first logic standard cell and the second logic standard cell is defined by a dielectric gate structure oriented lengthwise along the second direction, such that the dielectric gate structure physically separates the first n-type active region and the first p-type active region from the second n-type active region and the second p-type active region, respectively” in combination with other elements of the base claims 10 and 12.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 16 that recite “a first dielectric structure disposed at a first boundary of the logic standard cell and a second dielectric structure disposed at a second boundary of the logic standard cell and oriented lengthwise along the first direction, wherein each of the first and the second dielectric structures has a width D4 measured along the second direction; a third dielectric structure disposed between the n-type active region and the p-type active region and oriented lengthwise along the first direction, wherein the third dielectric structure has a width D5 measured along the second direction, the width D5 being less than or equal to the width D4” in combination with other elements of the base claims 10 and 16.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 17 that recite “each of the second p-type active region, the second n-type active region, the third n-type active region, and the third p-type 
Claims 18-20 are allowed because the prior art of record, US 2021/0098473 in view of US 2020/0411515 and US 2020/0066725, neither anticipates nor render obvious the limitations of the base claims 18 that recite “each of the first p-type fin, the first n-type fin, the second n-type fin, and the second p-type fin is continuous across a boundary of the memory cell” in combination with other elements of the base claims 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TONG-HO KIM/Primary Examiner, Art Unit 2811